UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811 02995 Exact name of registrant as specified in charter: NRM Investment Company Address of principal executive offices: NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Name and address of agent for service: John H. McCoy, President, NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Registrant's Telephone Number:(610) 995-0322 Date of fiscal year end:August 31 Date of Reporting Period: Period ending August 31, 2009 ITEM 1 - REPORTS TO STOCKHOLDERS A copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act is attached hereto. ITEM 2 -CODE OF ETHICS The registrant has adopted a restated code of ethics. It is attached hereto and is available, without charge, upon request, by calling the Fund’s assistant secretary, Edward Fackenthal, collect at or contacting him at his email address: edwardfackental@cs.com. The code of ethics is also available on the EDGAR Database on the Commission's Internet site at http://www.sec.gov. ITEM 3. -AUDIT COMMITTEE FINANCIAL EXPERT The Board of Directors does not have an audit committee and accordingly the entire board oversees the Registrant’s accounting and financial reporting processes including the audits of its financial statements. The board employs an outside accountant responsible for normal bookkeeping, tax preparation and recordkeeping, and employs a firm of independent auditors to report on internal controls and certify its financial records on an annual basis. The bookkeeper and outside auditor both qualify as financial experts. The outside accountant and auditor are engaged on behalf of the Registrant by the Company’s president and their engagements are ratified yearly by the shareholders. The outside auditor provides no services for the Registrant’s investment adviser. Note: two members of the five-member board of directors own 89.8% of its shares. Registrant has no salaried employees to otherwise fulfill the role of financial expert. ITEM 4. ACCOUNTANT FEES AND SERVICES (a)Audit fees $ $ (b)Related fees 0 0 (c) (d) Tax & other fees $ $ ITEM 5. - Registrant is not a listed issuer. ITEM 6 - SCHEDULE OF INVESTMENTS The information is included as part of the report to shareholders filed under Item 1 of this report and attached hereto. ITEMS 7, 8– PROXY VOTING POLICIES AND PURCHASES OF EQUITY SECURITIES The information requested is not applicable to this open-end company. ITEM 9 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable for this report. ITEM – 10 CONTROLS AND PROCEDURES The Fund operates through its five-member board of directors sitting as an executive committee of the whole; the board members receive only nominal director’s fees. The Fund has no employees other than its officers none of whom receives compensation in such role. (The Assistant Secretary to the Fund is its counsel who receives compensation only for legal work, not in his role as a Fund officer.) The Fund engages independent contractors to provide investment, financial and custodial services. The Fund’s principal executive and financial officer is its major shareholder and one of the five directors. In his view the following controls and procedures are effective to comply with the Regulations under the Investment Company Act. The Fund has adopted an anti-money laundering program which is attached hereto as an exhibit. Portfolio Procedures 1. The Investment Advisor has discretion in investing the Fund’s portfolio but only within the guidelines established by the Board of Directors, and those authorized to execute investment transactions act only on direction by the Board or Advisor. 2. Any significant inflows or outflows of cash will be brought to the President’s attention to confirm that arelated purchase or sale of securities orother disbursement wasauthorized by him. Investment Custody and Shareholder Services 1. All transactions with shareholders and the custody of the Fund’s Securities is performed by an independent corporate custodian.Any changes to these functions must be authorized by the Board of Directors. Accounting and Reporting 1. The recording, summarizing and reporting of all financial data will be performed by a CPA who is independent of the buying and selling of securities as well as the disbursement of the Fund’s cash and transfer of the Fund’s assets. 2. Upon discovery, the CPA will bring any unusual transaction directly to the President and/or Board’s attention. 3. The CPA will provide directly to the Board of Directors a Statement of Net Assets and a Statement of Operations in accordance with generally accepted accounting principles within ten business days of each month end. CERTIFICATIONS I, John H. McCoy, President and Treasurer of the Fund (the Company’s principal executive and financial officer) certify that: 1. I have reviewed this report on Form N-CSR of NRM Investment Company; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report; 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c)Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d)Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NRM Investment Company By: /s/ John H. McCoy John H. McCoy, President and Treasurer Date: 10/30/09 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ John H. McCoy John H. McCoy, President and Treasurer Date: 10/30/09 By: /s/ Edward Fackenthal Edward Fackenthal, Counsel and Assistant Secretary Date: 10/30/09 NRM Investment Company NRM Investment Company Financial Report August 31, 2009 Table of Contents August 31, 2009 Page No. Financial Statements: Report of Independent Registered Public Accounting Firm 1 Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 NRM Investment Company Statement of Assets and Liabilities August 31, 2009 Assets Investments at fair value (cost $12,686,656) $ Interest and dividends receivable Prepaid expenses Total Assets Liabilities Accrued expenses and other liabilities Net Assets, Applicable to 3,518,431 Outstanding Shares, Equivalent to $3.07 a Share $ See notes to financial statements. 2 NRM Investment Company Schedule of Investments August 31, 2009 Principal Amount or Shares Fair Value Municipal Bonds –58.6% General Obligation Bonds – 10.0% Pittsburgh, Pennsylvania, 5.00%, due 9/1/12, callable 3/1/12 at 100 (AMBAC) $ Philadelphia, Pennsylvania School District, 5.625%, due 8/1/15, callable 8/1/12 at 100 (FGIC) Pittsburgh, Pennsylvania, Refunding, 5.25%, due 9/1/16 Puerto Rico, 5.50%, due 7/1/17 Will County, Illinois, 5.0%, due 11/15/24 Total General Obligation Bonds Housing Finance Agency Bonds - 2.4% California Housing Finance Agency, Home Mortgage, 10.25%, due 2/1/14, callable 2/1/99 at 100 Minnesota State Housing Finance Agency, Single-Family Mortgage, 5.95%, due 1/1/17, callable 1/1/07 at 101.50 Louisana LOC Government Environmental Facilities Community Development Authority, Multi-family Housing, 4.25%, due 4/15/39, put 4/15/16 at 100.00 Total Housing Finance Agency Bonds Other Revenue Bonds – 46.2% Parkland, Pennsylvania School District, 5.375%, due 9/1/15 (FGIC) Montgomery County, Pennsylvania Industrial Development Authority, 5.00%, due 11/1/10 Allegheny County, Pennsylvania Industrial Development Authority, 5.00%, due 11/1/11 (MBIA) Philadelphia, Pennsylvania Gas Works, 18th Series, 5.00%, due 8/1/11 (CIFG) See notes to financial statements. 3 NRM Investment Company Schedule of Investments (Continued) August 31, 2009 Principal Amount or Shares Fair Value Municipal Bonds – 58.6% (Continued) Other Revenue Bonds – 46.2% (Continued) Pennsylvania Infrastructure Investment Authority, 5.00%, due 9/1/12 Pennsylvania State Higher Educational Facilities Authority, 5.50%, prerefunded 1/01/16 Harrisburg, Pennsylvania Recovery Facilities, 5.00%,mandatory put 12/1/33 Philadelphia, Pennsylvania Wastewater, 5.00%, due 7/1/14 Pennsylvania State Turnpike Commission, 5.25%, due 12/1/14, callable 12/1/08 at 101 (AMBAC) St. Louis Missouri Municipal Finance Corporation, Leasehold Revenue (County Justice Center), 5.25%, due 2/15/15, callable 2/15/12 at 100 (AMBAC) Pennsylvania State Turnpike Commission, 5.25%, due 12/1/15, callable 12/1/08 at 101 (AMBAC) Allegheny County Sanitation Authority, Sewer Revenue, 5.00%, due 12/1/23, callable 12/1/15 at 100 Allegheny County, Pennsylvania Higher Educational Building Authority, 5.50%, due 3/15/16, callable 6/15/12 at 100 (AMBAC) Pennsylvania State Higher Educational Facilities Authority, 5.00%, due 6/15/16, callable 6/15/12 at 100 (AMBAC) Philadelphia, Pennsylvania Gas Works, Fourth Series,5.25%, due 8/1/16, callable 8/1/13 at 100 Chester County, Pennsylvania Health and Educational Authority (Devereux), 5.00%, due 11/1/18 Tobacco Settlement Financial Corporation, New Jersey,5.00%, due 6/1/19 , callable 6/1/17 at 100 Pennsylvania State Higher Educational Facilities Authority (University of Pennsylvania Health System), 4.75%, due 8/15/22, callable 8/15/19 at 100 North Carolina Medical Care Community Mortgage Revenue (Chatham Hospital), 5.25%, due 8/1/26, callable 2/1/17 at 100 (MBIA) Pennsylvania State Higher Educational Facilities Authority, 6.00%, due 1/15/31 Total Other Revenue Bonds Total Municipal Bonds (Cost $6,207,989) See notes to financial statements. 4 NRM Investment Company Schedule of Investments (Continued) August 31, 2009 Principal Amount or Shares Fair Value Preferred Stocks – 33.9% ABN Amro Capital Trust VI, 6.25% Aegon NV , 6.50% Aegon NV, 6.875% Barclays Bank, PLC ADR Deutsche Bank Contingent Cap Tr, 6.55% Goldman Sachs Group, Inc. 1/1000 B HSBC USA, Inc., 1/40 Series H ING Groep NV, 7.05% ING Groep NV, Perpetual Debt Security Metlife, Inc., 6.50% PNC Financial Group, 8.25% , Floating Rate Prudential PLC, 6.50% Royal Bank of Scotland Group PLC ADR Series R Royal Bank of Scotland Group PLC ADR Series Q Santander Financial SA, 6.41% Total Preferred Stocks (Cost $5,242,320) Common Stocks – 4.7% General Electric Co. US Bancorp Total Common Stocks (Cost $383,240) Real Estate Investment Trusts – 2.0% Capital Trust, Inc. (Cost $765,147) Short-Term Investments - at Cost Approximating Fair Value - .8% Federated Pennsylvania Municipal Cash Trust #8 – (Cost $87,960) Total Investments - 100% (Cost $12,686,656) $ See notes to financial statements. 5 NRM Investment Company Statement of Operations Period Ended August 31, 2009 Investment Income Interest $ Dividends Expenses Investment advisory fees Custodian fees Transfer and dividend disbursing agent fees Legal and professional fees Directors’ fees Insurance Capital stock tax Miscellaneous Total Expenses Net Investment Income Realized and Unrealized Loss on Investments Net realized loss from investment transactions ) Net unrealized depreciation of investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets Resulting from Operations $ ) See notes to financial statements. 6 NRM Investment Company Statements of Changes in Net Assets Years Ended August 31, 2009 and 2008 Increase in Net Assets from Operations Net investment income $ $ Net realized loss from investment transactions ) ) Net unrealized depreciation of investments ) ) Net Decrease in Net Assets Resulting from Operations ) ) Distributions to Shareholders ) ) Capital Share Transactions ) 35 Total Decrease in Net Assets ) ) Net Assets - Beginning of Year Net Assets - End ofYear $ $ See notes to financial statements. 7 NRM Investment Company Financial Highlights Years Ended August 31, 2009, 2008, 2007, 2006, and 2005 Per Share Data (for a share outstanding throughout the indicated year) Net asset value, beginning of year $ Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) ) ) Total from Investment Operations ) ) ) Less distributions: Dividends from capital gains - - ) ) ) Dividends from net tax-exempt income ) Dividends from net taxable income ) Total Distributions ) Net Asset Value, End of Year $ Total Return (Loss) %) %) %) % % Ratios/Supplemental Data Net assets, end of year (in thousands) $ Ratio of expenses to average net assets % %* % % % Ratio of net investment income (loss) to average net assets % % %) % % Portfolio turnover rate % * Excludes the recovery ofenvironmental claims and related costs. See notes to financial statements. 8 NRM Investment Company Notes to Financial Statements August 31, 2009 Note 1 - Nature of Business and Significant Accounting Policies Nature of Business NRM Investment Company (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company.The investment objective of the Fund is to maximize and distribute income and gains on a current basis.Its secondary objective is preservation of capital.The Fund generally invests in both bond and equity markets and is subject to the risks and uncertainty inherent therein. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. Valuation of Investments Investments in securities (other than debt securities maturing in 60 days or less) traded in the over-the-counter market, and listed securities for which no sale was reported on the last business day of the year, are valued based on prices furnished by a pricing service.This service determines the valuations using a matrix pricing system based on common bond features such as coupon rate, quality and expected maturity dates.Securities for which market quotations are not readily available are valued by the investment advisor under the supervision and responsibility of the Fund’s Board of Directors.Investments in securities that are traded on a national securities exchange are valued at the closing prices.Short-term investments are valued at amortized cost, which approximates fair value. Investment Transactions and Related Investment Income Investment transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses from investment transactions are reported on the basis of identified cost for both financial and federal income tax purposes.Interest income is recorded on the accrual basis for both financial and income tax reporting. Dividend income is recognized on the ex-dividend date.In computing investment income, the Fund amortizes premiums over the life of the security, unless said premium is in excess of any call price, in which case the excess is amortized to the earliest call date.Discounts are accreted over the life of the security. Transactions with Shareholders Fund shares are sold and redeemed at the net asset value.Transactions of these shares are recorded on the trade date.Dividends and distributions are recorded by the Fund on the ex-dividend date. Federal Income Taxes It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and distribute substantially all of its net investment income and realized net gain from investment transactions to its shareholders and, accordingly, no provision has been made for federal income taxes. See notes to financial statements. 9 NRM Investment Company Notes to Financial Statements August 31, 2009 Note 1 - Nature of Business and Significant Accounting Policies - Continued Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Note 2 - Investment Advisor and Management Fees and Other Transactions with Affiliates The Fund has an investment advisory agreement which provides that the Fund pays to the investment advisor, as compensation for services provided and expenses assumed, a fee at the annual rate of .30% of the Fund’s net asset value.The chief executive officer of the investment advisor is on the Board of Directors of the Fund.Furthermore, the Fund’s president and chairman of the Board owns 80.1% of the Fund’s outstanding shares as of August31, 2009. Note 3 - Cost, Purchases and Sales of Investment Securities Cost of purchases and proceeds from sales and maturities of investment securities, other than short-term investments, aggregated $1,875,442 and $1,734,246, respectively, during the year ended August31, 2009. At August 31, 2009, the cost of investment securities owned is the same for financial reporting and federal income tax purposes.Net unrealized depreciation of investment securities is $1,967,992 (aggregate gross unrealized appreciation of $293,238, less aggregate unrealized depreciation of ($2,261,230). Note 4 –Fair Value Measurements In September 2006,the Financial Accounting Standards Board (“FASB”) issued guidance, now codified as FASB Accounting Standards Codification (“ASC”) Topic 820, “Fair Value Measurements and Disclosures”. FASB ASC Topic 820 establishes a framework for measuring fair value and expands disclosures of fair value measurements in financial statements. ASC 820-10 establishes a fair value hierarchy that proprirtizes the inputs to valuation methods used to measure fair value. The hierachy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).
